DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 1 June 2020 is acknowledged by the Examiner.
Claims 1, 6, and 8 were withdrawn by applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 June 2020.
Status of Claims
Applicant elected Invention II (Claims 15-21) in the restriction requirement. Applicant amended claims 2-5, 7, and 9-14 to be dependent from independent claim 15.
Applicant withdrew claims 1, 6, and 8.
Claims 2-5, 7, and 9-21 are currently pending.
Claim Objections
Claim 16 are objected to because of the following informalities:  
Claim 16 line 1: “The restrain system” is suggested to read --The restraint system--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16, 18-20 and 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0121524 A1 to Chapman (Herein referred to as Chapman ‘524). With extrinsic evidence provided by: .
Regarding claim 15, Chapman ‘524 discloses a restraint system (restraint storage, transport, and rapid deployment apparatus and method, title, abstract) comprising: 
	a tether (the strap extending between and connecting the two sides of the cuffs, see annotated Fig 6 below, p. [0026-0027]);
	a restraint cuff (cuffs, see annotated Fig 6 below), coupled to said tether (the strap attached between cuffs, see annotated Fig 6 below, p. [0026-0027]); and

    PNG
    media_image1.png
    589
    593
    media_image1.png
    Greyscale

	a frangible cover (first and second trays 12, 24 are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the first tray 12, wherein the releasable connectors are used to secure the entire RSTD system 10 into a storage/transport position, Figs 1 and 3A-3B, [0035,0029, 0010]; frangible is defined by The Free Dictionary as “capable of being broken: breakable”, see attached NPL definition 1, further break is defined as “to snap off or detach”, see 
Regarding claim 16, Chapman ‘524 discloses the invention as applied to claim 15 above (this rejection of claim 16 is the first interpretation by the Examiner such that dependent claims 2-5 and 17 can be rejected therefrom). Chapman ‘524 further discloses an anchor (releasable connectors  14, Fig 1, p. [0035]), wherein said tether is coupled to said anchor (restraint system 102 having the tether strap between the two cuffs is releasably connected to corresponding releasable connector 14,  see Fig 1, p. [0035]), and said cover enclosing said cuff and said tether (Fig 6 clearly shows the RSTD system 10 having wrist restraint system 100 and ankle restraint system 102 each having a pair of cuffs and a strap that connects the two cuffs together, first and second trays are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the first tray 12, wherein the releasable connectors are used to secure the entire RSTD system 10 into a rolled storage/transport position, Figs 6, 1 and 3A-3B, [0035,0029, 0010]). 
Regarding claim 17, Chapman ‘524 discloses the invention as applied to claim 16 above. Chapman ‘524 further discloses wherein said tether is releasably coupled to said anchor (restraint system 102 having the tether strap between the two cuffs is releasably connected to corresponding releasable connector 14, see Fig 1, p. [0035]).
Regarding claim 2, Chapman ‘524 discloses the invention as applied to claim 16 above. Chapman ‘524 discloses a base (portion 22 of tray 12, Fig 1, p. [0035]), said base coupling said tether to said anchor (portion 22 contains releasable connector 14 which connects to restraint system 102 having tether strap, Fig 1, p. [0035]).
Regarding claim 3, Chapman ‘524 discloses the invention as applied to claim 2 above. Chapman ‘524 further discloses wherein said base releasably couples said tether to said anchor 
Regarding claim 4, Chapman ‘524 discloses the invention as applied to claim 2 above. Chapman ‘524 further discloses wherein said tether is releasably coupled to said base (tether strap of restraint system 102 is releasably coupled/connected to portion 22 of tray 12 via releasable connector 14, Fig 1, p. [0035]).
Regarding claim 5, Chapman ‘524 discloses the invention as applied to claim 2 above. Chapman ‘524. further discloses wherein said cover encloses said tether and said cuff on said base (restraint system 102 having tether strap and cuffs, see annotated Fig 6 above, is secured on to portion 22 of tray 12 via releasable connector 14, enabling the trays 12, 24 and the entire RSTD system 10 to be folded and rolled thus enclosing and securing the restraint system 102 into a storage/transport position on portion 22, Figs 1-3B, p. [0035, 0029, 0010]). 
Regarding claim 16, Chapman ‘524 discloses the invention as applied to claim 15 above (this rejection of claim 16 is the second interpretation by the Examiner such that dependent claims 19-20 and 9 can be rejected therefrom). Chapman ‘524 further discloses an anchor (portion of tray 22, Figs 1-3B, p. [0035]), wherein said tether is coupled to said anchor (restraint system 102 having the tether strap between the two cuffs is releasably connected to portion of tray 22 via corresponding releasable connector 14,  see Fig 1-3B, p. [0035]), and said cover enclosing said cuff and said tether (Fig 6 clearly shows the RSTD system 10 having wrist restraint system 100 and ankle restraint system 102 each having a pair of cuffs and a strap that connects the two cuffs together, first and second trays are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on 
Regarding claim 18, Chapman ‘524 discloses the invention as applied to claim 16 above. Chapman ‘524 discloses wherein said cover (first and second trays 12, 24, Fig 1, p. [0029]) comprises a polymer film (first and second trays 12, 24 are preferably made from a strong, thin, flexible material such as nylon, p. [0029]; film is defined by dictionary.com as “a thin sheet of any material”, see attached NPL definition 2, additionally nylon is a generic name for a family of synthetic polymers, see attached NPL- Polymer Properties Database: “Polyamide Fibers (Nylon)”).
Regarding claim 19, Chapman ‘524 discloses the invention as applied to claim 18 above. Chapman ‘524 further discloses a securement strap (releasable connectors 13, wherein releasable connectors may be any releasable material such as hook/loop strips, Figs 1-3B, p. [0035, 0030]), said securement strap having a first end secured to said anchor (releasable connector 13 has one end that is secured to one side of the tray portion 22, Figs 1-3B, p. [0035]) and a second free end operable to extend over said cover and said tether and said cuff when in their compact stowed configuration and to couple to said anchor (releasable connector 13 has a second end that is free that encircles the tray 12 and tether and cuff when in the rolled configuration and connects with the matching connector 35 on the bottom surface of tray portion 22, Figs 1-3B, p. [0035]).
Regarding claim 20, Chapman ‘524 discloses the invention as applied to claim 19 above. Chapman ‘524 further discloses wherein said securement strap includes a hook and loop strip to couple to said anchor (releasable connector 13 has a second end that is free that encircles the tray 12 and tether and cuff when in the rolled configuration and connects with the matching releasable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 7, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165097 A1 to Patmore, et al. further in view of US 2003/0121524 A1 to Chapman. With extrinsic evidence provided by: The Free Dictionary, https://www.thefreedictionary.com/frangible, https://www.thefreedictionary.com/break; Dictionary.com, https://www.dictionary.com/browse/film; and Polymer Properties Database “Polyamide Fibers (Nylon)”, https://polymerdatabase.com/Fibers/Nylon.html.
Regarding claim 15, Patmore, et al. discloses a restraint system (patient restraint system, title, abstract) comprising: 
	a tether (tether includes strap 76, Fig 2, p. [0036]);

Patmore, et al. does not disclose a frangible cover operable to hold said tether and said cuff in a compact stowed configuration and being sufficiently frangible or to have a frangible portion to allow a person to manually tear open said cover and allow said tether and said cuff to be deployed from said stowed configuration.
Chapman teaches an analogous restraint system (restraint storage, transport, and rapid deployment apparatus and method, title, abstract) having a frangible cover (first and second trays 12, 24 are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the first tray 12, wherein the releasable connectors are used to secure the entire RSTD system 10 into a storage/transport position, Figs 1 and 3A-3B, [0035,0029, 0010]; frangible is defined by The Free Dictionary as “capable of being broken: breakable”, see attached NPL definition 1, further break is defined as “to snap off or detach”, see attached NPL definition 3; the Examiner has interpreted the releasable connectors as being the frangible part of first and second trays as the releasable connectors are detached from one another when the system needs to be deployed) operable to hold said analogous tether and said analogous cuff in a compact stowed configuration (Fig 6 clearly shows the wrist restraint system 100 and ankle restraint system 102 each having a pair of cuffs and a strap that connects the two cuffs together, first and second trays are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restraint system as disclosed by Patmore, et al. to include a frangible cover operable to hold said tether and said cuff in a compact stowed configuration and being sufficiently frangible or to have a frangible portion to allow a person to manually tear open said cover and allow said tether and said cuff to be deployed from said stowed configuration as taught by Chapman in order to provide compact and easy storage and 
Regarding claim 16, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 15 above. Patmore, et al. further discloses an anchor (restraining point 72, Fig 8, p. [0057, 0064-0066]), said tether coupled to said anchor (tether strap 76 is coupled to restraining point 72 via coupler 108, Fig 8, p. [0057, 0064-0066]).
Patmore, et al. as modified by Chapman does not disclose said cover enclosing said cuff and said tether.
Chapman further teaches said cover enclosing said analogous cuff and said analogous tether (Fig 6 clearly shows the RSTD system 10 having wrist restraint system 100 and ankle restraint system 102 each having a pair of cuffs and a strap that connects the two cuffs together, first and second trays are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the first tray 12, wherein the releasable connectors are used to secure the entire RSTD system 10 into a rolled storage/transport position, Figs 6, 1, and 3A-3B, [0035,0029, 0010]) providing compact and easy storage and transportation of various mechanical restraint systems and enabling intuitive and quick deployment of restraint system components (Chapman, p. [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover as disclosed by Patmore, et al. to enclose said cuff and said tether as further taught by Chapman in order to provide compact and easy storage and transportation of various mechanical restraint systems and enabling intuitive and quick deployment of restraint system components (Chapman, p. [0009]).
Regarding claim 7, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 15 above. Patmore, et al. further discloses wherein said tether comprises a strap (tether includes strap 76, Fig 2, p. [0036]).
Regarding claim 12, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 16 above. Patmore, et al. further discloses wherein said tether includes an adjustment mechanism (tether strap 76 has a strap adjuster 110, Fig 8, p. [0058]).
Regarding claim 13, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 12 above. Patmore, et al. further discloses wherein said tether includes an upper portion coupled to said cuff (tether strap 76 has an attached end that is fixed to cuff 74, Fig 2, p. [0056-0057]) and a lower portion coupled to said anchor (the free end of strap 76 is coupled to coupler 108 which attaches to restraining point 72, Fig 8, p. [0056-0058, 0064-0066]), and said adjustment mechanism operable to releasably couple said upper portion to said lower portion (tether strap 76 has the adjustment mechanism 110 which can adjust the effective length of the strap thus releasing the attached end further from the free end, Fig 8, p. [0056-0059]).
Regarding claim 14, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 13 above. Patmore, et al. further discloses wherein said lower portion is releasably coupled to said anchor (the free end of tether strap 76 is coupled to restraining point 72 via coupler 108, the free end of tether strap can be folded or looped portion of strap 76, wherein coupler 108 can be the loop portion of strap 76 and restraining point 72 may be a hook, carabineer, climbing stopper, D-ring, or other mechanism to engage with the coupler 108 so as to attach strap 76 to a patient support apparatus 30, for example the coupler is the loop portion that can be quickly attached to the carabineer restraining point, but the loop cannot be removed without actuating the carabineer, the Examiner is interpreted that manipulating and actuating the carabineer would allow 
Regarding claim 21, Patmore, et al. as modified by Chapman discloses the invention as applied to claim 15 above. Patmore, et al. further discloses wherein said tether includes an adjustment mechanism (tether strap 76 has a strap adjuster 110, Fig 8, p. [0058]).
Claims 16 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0121524 A1 to Chapman (Herein referred to as Chapman ‘524), as applied to claim 15 above, further in view of US 2003/0066535 A1 to Chapman (Herein referred to as Chapman ‘535).
Regarding claim 16, Chapman ‘524 discloses the invention as applied to claim 15 above. 
Chapman ‘524 further discloses said cover enclosing said cuff and said tether (Fig 6 clearly shows the RSTD system 10 having wrist restraint system 100 and ankle restraint system 102 each having a pair of cuffs and a strap that connects the two cuffs together, first and second trays are used for storing wrist and ankle restraint systems 100, 102, and their additional components 200, 202, 204, first tray 12 includes a pair of releasable connectors 13 located on one side of the first tray 12 and their corresponding matching connectors 35 located on the opposite side of the first tray 12, wherein the releasable connectors are used to secure the entire RSTD system 10 into a rolled storage/transport position, Figs 6, 1 and 3A-3B, [0035,0029, 0010]). 
Chapman ‘524 does not disclose an anchor, wherein said tether is coupled to said anchor.
Chapman ‘535 teaches an analogous restraint system (multi-point soft restraint apparatus and method, title, abstract) having an analogous cuff (cuffs 212, 218, Figs 6-7, p. [0027]) and analogous tether (interconnect 232, Figs 6-7, p. [0027]) and an anchor (tensioning point element 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restraint system as disclosed by Chapman ‘524 to have the tether coupled to said anchor as taught by Chapman ‘535 in order to provide an additional element to restrict movement of the patient’s legs and lower body once the restraint system has been secured to a stationary or mobile structure, (Chapman ‘535, p. [0036]).
Regarding claim 10, Chapman ‘524 as modified by Chapman ‘535 discloses the invention as applied to claim 16 above. 
Chapman ‘524 as modified by Chapman ‘535 does not disclose wherein said anchor comprises a strap.
Chapman ‘535 further teaches wherein said anchor (tensioning point element 80, Figs 3 and 6-7, p. [0027, 0036]) comprises a strap (webbing element 82, Figs 3 and 6-7, p. [0027, 0036]) providing an additional element to restrict movement of the patient’s legs and lower body once the restraint system has been secured to a stationary or mobile structure, (Chapman ‘535, p. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchor as disclosed by Chapman ‘524 as modified by Chapman ‘535 to have a strap as further taught by Chapman ‘535 in order to provide an additional element to restrict movement of the patient’s legs and lower body once the restraint system has been secured to a stationary or mobile structure, (Chapman ‘535, p. [0036]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0121524 A1 to Chapman (Herein referred to as Chapman ‘524) as modified by US 2003/0066535 A1 to Chapman (Herein referred to as Chapman ‘535), as applied to claim 10 above, further in view of US 5,076,288 to Millard, et al.
Regarding claim 11, Chapman ‘524 as modified by Chapman ‘535 discloses the invention as applied to claim 10 above. 
While the combination of Chapman ‘524 as modified by Chapman ‘535 discloses said strap for securing said anchor about the component (webbing element 82 has a releasable point connector 88 on one end that secured the tensioning point element 80 to a stationary or mobile structure, Figs 3 and 6-7, p. [0036]), Chapman ‘524 as modified by Chapman ‘535 does not explicitly disclose wherein said strap includes hook and loop strips for securing said strap in a loop configuration for securing said anchor about the component.
Millard, et al. teaches an analogous restraint system (double-lock friction fastener system useful as a restraint for hospital patients, title, abstract) having an analogous anchor (double lock loop fastener 24, Figs 1 and 7-8 and, col 3 lines 35-39) comprising an analogous strap (loop fastener 24 has fastener straps 36, 38, Figs 1 and 7-8, col 5 lines 1-28 and col 6 lines 9-24) wherein said strap includes hook and loop strips (fastener straps 36, 38 have hook and loop friction fasteners 70, 82, Figs 1 and 7-8, col 5 lines 1-28 and col 6 lines 9-24) for securing said strap in a loop configuration for securing said anchor about the component (the friction loop fastener 24 affixed to the hospital bed is formed by wrapping the fastener straps 36 and 38 around a fixture to form a loop with the cooperating hook-and-loop friction fasteners 70 and 82 on the end portions of the straps 36 and 38, respectively, Figs 1 and 7-8, col 3 lines 62-65, col 6 lines 9-24) providing a double lock friction fastener which resists pulling apart by forces applied to the restraint during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap as disclosed by Chapman ‘524 as modified by Chapman ‘535 to include hook and loop strips for securing said strap in a loop configuration for securing said anchor about the component as taught by Millard, et al. in order to provide a double lock friction fastener which resists pulling apart by forces applied to the restraint during use thus restraining a patient with reasonable comfort while providing a secure restraint (Millard, et al., col 1 lines 64-67, col 6 lines 20-24).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0121524 A1 to Chapman (Herein referred to as Chapman ‘524), as applied to claim 19 above, further in view of US 4,699,132 to Carville.
Regarding claim 9, Chapman ‘524 discloses the invention as applied to claim 19 above. 
Chapman ‘524 does not disclose wherein said securement strap includes a loop to provide a gripping surface for a person to pull on said securement strap.
Carville teaches an analogous restraint system (patient restraint system, title) wherein said analogous securement strap includes a loop to provide a gripping surface for a person to pull on said securement strap (loop tape 8 is a loop that allows a user to pull on the top of the loop above the pile fabric 9, Figs 1-5, col 2 lines 30-68) providing an easy, quick, and efficient way for the user to open and begin using the restraint system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement strap as disclosed by Chapman ‘524 to include a loop to provide a gripping surface for a person to pull on said .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0148533 A1
US 5,581,853
US 2002/0092531 A1
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/RACHEL A BEREZIK/Examiner, Art Unit 3786       

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786   
3/16/2021